Title: From Thomas Jefferson to Thomas Barclay, 9 December 1791
From: Jefferson, Thomas
To: Barclay, Thomas



Dear Sir
Philadelphia Dec. 9. 1791.

An opportunity offering by a vessel bound to Mogadore, I avail myself of it to send you a collection of the gazettes of the last three months. To these I add herein a passage from a paper of this morning giving news, which arrived in town last night, of the defeat of Genl. Sinclair by the Indians. This of course will oblige us to another campaign.—As nothing has happened since your departure relative to the objects committed to you I have nothing to say on that head.—Your family was well about 6. weeks ago, when I was in Virginia. I have not been in the way of hearing of them since.—I am with sincere esteem, Dear Sir your most obedt. humble servt,

Th: Jefferson

